DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 09, 2021 has been entered.
Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 11-13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
In claims 4-5, 11-12 and 18 the limitation as: “one or more passengers that are different from the transportation requester” was not described in the specification.
In claims 6, 13 and 19 the limitation as: “the geographic location comprises a scheduled stop on a scheduled route driven by the at least one transportation vehicle” was not described in the specification.
Examiner’s note:
Please, clarify what part or paragraph mention “one or more passengers that are different from the transportation requester” and “the geographic location comprises a scheduled stop on a scheduled route driven by the at least one transportation vehicle”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 8, 10, 15 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Karlstedt et al. (2002/0127997)
Regarding claim 1, Karlstedt discloses a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor 
receive, through a wireless communications network and from a first communications device associated with a transportation requester, a geographic location (see fig.3, step S30, elements MS3, NW_CU, paragraphs [0043] and its description); 
receive, through the wireless communications network, geographic location information from at least one wireless mobile communications device associated with at least one transportation vehicle currently providing a ride to one or more passengers (see fig.3, step S32, elements NW_CU, MS_TX, paragraph [0049] and its description);
analyze the geographic location information of the at least one transportation vehicle (see fig.3, step S31, elements OPC_TERM, MS_TX paragraphs [0047-0048] and its description);
compare the analyzed geographic location information of the at least one transportation vehicle with a route of the at least one transportation vehicle (see fig.3, step S31-S33, elements OPC_TERM, MS_TX paragraphs [0047-0049] and its description); and 
based on comparing the analyzed geographic location information with the route, calculate a time-of-arrival for the at least one transportation vehicle to arrive at the geographic location associated with the transportation requester while the at least one transportation vehicle is providing the ride to the one or more passengers (see fig.3, step S34, paragraphs [0017], [0050]).
Regarding claim 3, Karlstedt further discloses the instructions, when executed by the at least one processor, cause the at least one computing device to receive the geographic location by receiving a textual user entry of the geographic location into a text field displayed on the first communications device (see paragraph [0044]).
Regarding claims 8, 10, 15 and 17 recite limitations substantially similar to the claims 1 and 3. Therefore, these claims were rejected for similar reasons as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7, 9, 14, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karlstedt et al. (2002/0127997) in view of Nozaki et al. (2004/0236502).
Regarding claim 2, Karlstedt discloses all the subject matters except the instructions, when executed by the at least one processor, cause the at least one computing device to receive the geographic location by receiving an indication of a user selection of the geographic location on a map. However, Nozaki discloses vehicle allocation processing apparatus, system, method and program including the receiving the geographic location by receiving an indication of a user selection of the geographic location on a map (see fig.2, element 52, paragraph [0039], [0044], [0059] and its 


Regarding claim 7, Nozaki further discloses cause the at least one computing device to permit the transportation requester to track the at least one transportation vehicle on a map displayed on the first communications device. (see fig.1, element 3, fig.6, paragraphs [0025], [0058-0059] and its description).
Regarding claims 9, 14, 16 and 20 recite limitations substantially similar to the claims 2 and 7. Therefore, these claims were rejected for similar reasons as stated above.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647